Title: To James Madison from James Leander Cathcart, 1 July 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
Boston July 1st. 1806

I arrived here yesterday and was duly hond: with your favor of the 21st: Ult. and have recd. drafts on the U. S branch bank at this place to the amount of 5000 dollars the appropriation of which shall correspond with your instructions.
The Ambassador requests that the cash intended as presents to his suite may be paid into his hands at Boston, as several debts have been contracted by them which he has paid and he wishes to embrace this opportunity to indemnify himself.
I have made no arrangements for a seperate present to the Sahibtappa as the 5000 dols: which I receiv’d at Washington will hardly be sufficient to compleat the present for the Bashaw; I will however have a present prepared for him long before the brig arrives at this port.  The offer of one thousand dollars in cash would be consider’d as an insult by the Sahibtappa when Mella Menni has receiv’d double that sum, but 500 dols: laid out in articles not common in that country would be receiv’d as a compliment.  Consequently I will expend 2000 dols. on his account (unless you think proper to order me to the contrary) which will increase the appropriation for presents exclusive of the brass field pieces to 7000 dollars which is the least sum that can be expended to answer this end contemplated by government in sending them.
I am anxious for the arrival of the Brig as I assure you I am heartily tired of my companion.  I have the honor to continue with respectful esteem Sir, Your Obnt. Servt.

James Leander Cathcart


Dr:James Leander Cathcart in account with the United States of AmericaCr.To Cash recd. in warrants from the Department of State as pr. date$10,000By presents to the Bashaw of Tunis5000By do to the Sahibtappa2000By do to the Ambassador Mella Menni2000By do to his suit1200By Salary to Mella Menni say twelve weeks at 200 Dols pr. Week2400By carriage hire400Deficiency 3000 dollars$13,000By the above rough statement will be seen in what manner the money will be expended and I request the deficiency which is 3000 dollars may be remited as soon as convenient.
James Lear: Cathcart





